DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-22 and 24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of US Patent No. 10,627,970.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader claim limitation of claim 21 of the current application is met by the narrower claim limitation of claim 1 of the US Patent No. 10,627,970 as shown in the following tables and the discussion thereafter. 

Current Application
US. Patent 10,627,970
Claim 21 (New): A display device comprising: 
            a substrate; 
            a plurality of lines; 
            a plurality of pixel electrodes; 
            a display functional layer;

           a plurality of first electrodes; and 




a controller,
           wherein the substrate, the pixel electrodes, the display functional layer, and the common electrode are stacked in this order,
         



 
 wherein the controller is configured to:
           perform processing during a plurality of periods including a display period to display an image, and a first sensing period in a time-division manner, and

        
   wherein, during the display period, in response to a control signal from the controller, the pixel electrodes are supplied with a pixel signal through the lines, and the common electrode is supplied with a common signal, and
           wherein, during the first sensing period, the lines are supplied with a first drive signal to generate a magnetic field, and an electromotive force corresponding to a distance between the lines and the first electrodes is generated in the first electrodes by the magnetic field.

a substrate; 
a plurality of lines; 
a plurality of pixel electrodes; 
a display functional layer;


a plurality of first electrodes; a plurality of second electrodes;
a switch configured to couple together ends on the same side of a pair of the lines; and
a controller,
wherein the substrate, the pixel electrodes, the display functional layer, and the common electrode are stacked in this order,
wherein the first electrodes are opposed to the second electrodes with a space therebetween, and an insulating layer is provided between the common electrode and the first and second electrodes,
wherein the controller is configured to
perform processing during a plurality of periods including a display period to display an image, a first sensing period, and a second sensing period in a time-division manner, and

wherein, during the display period, in response to a control signal from the controller, the pixel electrodes are supplied with a pixel signal through the lines, and the common electrode is supplied with a common signal,
wherein, during the first sensing period, the lines are supplied with a first drive signal to generate a magnetic field, [[and]]
wherein, during the second sensing period, the lines are supplied with the first drive signal to generate the magnetic field, and an electromotive force corresponding to a distance between the lines and the first electrodes is generated in the first electrodes by the magnetic field, and


couple the pair of the lines to each other by operating the switch during the first sensing period and the second sensing period, and
uncouple the pair of the lines from each other by operating the switch during a period different from the first sensing period and the second sensing period.


Claim 22 of the present application corresponds to claim 2 of US Patent No. 10,627,970.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25 recites the limitation "the third electrodes" in line 7.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-27 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US. Pub. No. 2017/0082887, hereinafter “Kubota”) in view of Han et al. (US. Pub. No. 2015/0062062, hereinafter “Han”), further in view of Lee et al. (US. Pub. No. 2014/0078104, hereinafter “Lee”).
            As to claim 21 (New): Kubota discloses a display device [figure 1A, “10”] comprising: 
            a substrate [figure 1B, substrate “21”]; 
            a plurality of lines [figure 1B, “74a” and/or “74b”]; 

            a display functional layer [figure 1B, liquid crystal layer “24”];
            a common electrode [figure 1B, common electrode “25” opposed to “23”] opposed to the pixel electrodes; 
	a controller [figure 22A, IC “158”],
           wherein the substrate, the pixel electrodes, the display functional layer, and the common electrode are stacked in this order [figure 1B, “21”, “23”, “24” and “25” are stacked in this order],
           wherein the controller is configured to:
           perform processing during a plurality of periods including a display period to display an image, and a first sensing period in a time-division manner [paragraph 491, a display period and a first sensing period may be separately provided in one display frame period], and
           control the pixel electrodes, the common electrode, the lines, and the first electrodes according to the periods [figures 25A-B, paragraphs 481-484];
           wherein, during the display period, in response to a control signal from the controller, the pixel electrodes are supplied with a pixel signal through the lines, and the common electrode is supplied with a common signal [figure 27, during the display period, a data signal is provided to the pixel electrodes, while common signal is provided to “CSCOM”], and
           wherein, during the first sensing period, the lines are supplied with a first drive signal, and an electromotive force corresponding to a distance between the lines and the first electrodes is generated in the first electrodes [paragraph 147, the concentration decreases as the distance from the partition wall decrease].	
           Kubota does not disclose in one embodiment a plurality of first electrodes; and 

	an electromotive force corresponding to a distance between the lines and the first electrodes is generated in the first electrodes by the magnetic field.
	However, Kubota teaches in another embodiment a plurality of first electrodes [figure 18, first electrodes “151”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kubota to include a plurality of first electrodes; a plurality of second electrodes; wherein the first electrodes are opposed to the second electrodes with a space therebetween, as taught by the other embodiment of Kubota, in order to provide capacitive touch sensor to detect touch (Kubota, paragraph 413).
	Kubota as modified above, does not disclose the lines are supplied with a first drive signal to generate a magnetic field;
	an electromotive force corresponding to a distance between the lines and the first electrodes is generated in the first electrodes by the magnetic field.
	Han teaches to perform processing during a plurality of periods including a display period [figure 4, “display driving mode”] to display an image, a first sensing period [figure 4, “first period” of touch driving mode], and a second sensing period in a time-division manner [figure 4, “second period” of touch driving mode],
wherein, during the first sensing period, lines are supplied with a first drive signal [figure 5, first period, lines are supplied with first drive signal, paragraph 42], and
wherein, during the second sensing period, the lines are supplied with the first drive signal, and an electromotive force corresponding to a distance between the lines and first electrodes is generated in the first electrodes [figure 5, second period, paragraphs 42-43].

Kubota, as modified by Han does not disclose to generate a magnetic field.
Lee teaches a magnetic field is generated by a current path formed by a first scan line and a second scan line [paragraph 11].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kubota to generate magnetic field between scan lines which are coupled to an analog front-end circuit, as taught by Lee, since it is a simple substitution of one detection element for another to obtain predictable results.
As to claim 22 (New): Kubota, as modified by Han and Lee, discloses the display device according to claim 21, further comprising a plurality of second electrodes [Kubota, figure 18, second electrodes “152”] overlapping the common electrode [Kubota, figure 18, “152” overlapping common electrode “113”],
	wherein the controller is configured to perform processing during a touch sensing period synchronously or asynchronously with the display period [Han, figure 4, touch sensing period synchronously or asynchronously with the display period], and
	wherein a touch drive signal is supplied to the second electrodes to generate electrostatic capacitance between the first electrodes and the second electrodes during the touch sensing 
	As to claim 23 (New): Kubota, as modified by Han and Lee, discloses the display device according to claim 22, 
	wherein the touch sensing period is provided in a period different from the first sensing period [Han, figure 4, second sensing period different from first sensing period]. In addition, the same rationale is used as in rejection for claim 21.
	As to claim 24 (New): Kubota, as modified by Han and Lee, discloses the display device according to claim 22, 
	wherein the first electrodes are opposed to the second electrodes with a space therebetween [Kubota, figure 18, space between “151” and “152”], and an insulating layer is provided between the common electrode and the first and second electrodes [Kubota, figure 18, insulating layer “163” is provided between “113” and “151”, “152”].
	As to claim 25 (New): Kubota, as modified by Han and Lee, discloses the display device according to claim 22,
	wherein an insulating substrate is provided between the first electrodes and the second electrodes [Kubota, figure 18, insulating layer “163” is provided between “113” and “151”, “152”],
	wherein the first electrodes extend along a same direction as that of the lines in a plan view [Kubota, figure 18, “151” extends along a same direction as that of the lines “221”],
	wherein the second electrodes intersect with the first electrodes in the plan view [Kubota, figure 18, “151” and “152” intersect with each other], and 

	As to claim 26 (New): Kubota, as modified by Han and Lee, discloses the display device according to claim 22,
	wherein the first electrodes and the second electrodes are provided in the same layer [Kubota, figure 18, “151” and “152” are provided in the same layer], and an insulating substrate is provided between the common electrode and both the first electrodes and the second electrodes [Kubota, figure 18, insulating substrate “121” is provided between common electrode “113” and both “151” and “152”], and
	wherein the first electrodes are coupled in a first direction through a coupling line [Kubota, figure 18, “152” are coupled in a first direction], and the second electrodes are coupled in a second direction intersecting with the first direction through bridge wiring provided in a layer different from that of the second electrodes and the first electrodes [Kubota, figure 18, “151” are coupled in a second direction intersecting with first direction through bridge wiring “153” in a layer different from that of “151” and “152”].
	As to claim 27 (New): Kubota, as modified by Han and Lee, discloses the display device according to claim 22, further comprising: 
	an analog front-end circuit coupled to the first electrodes [Lee, figure 10, analog front-end circuit “430”]. In addition, the same rationale is used as in rejection for claim 21. 
	As to claim 32 (New): Kubota, as modified by Han and Lee, discloses the display device according to claim 21, further comprising: 
	an analog front-end circuit coupled to the first electrodes [Lee, figure 10, analog front-end circuit “430”]. In addition, the same rationale is used as in rejection for claim 21.
Allowable Subject Matter
Claims 28-31 and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 28-31 and 33-35, such as “wherein a switching circuit is provided between the analog front-end circuit and the first and third electrodes, and configured to switch a coupling state between the first electrodes and the analog front-end circuit and a coupling state between the third electrodes and the analog front-end circuit, and wherein the switching circuit is configured to: couple the first and third electrodes to the analog front-end circuit during the first sensing period, and couple the first electrodes to the analog front-end circuit during a period different from the first sensing period”, recited by claim 28; “wherein a switch is provided that is configured to couple together ends on a same side of a pair of the lines, and wherein the controller is configured to: couple the pair of the lines to each other by operating the switch during the first sensing period, and uncouple the pair of the lines from each other by operating the switch during a period different from the first sensing period”, recited by claim 29; “a first voltage supply configured to supply a first voltage to the lines; and a second voltage supply configured to supply a second voltage lower than the first voltage to the lines, wherein each of the plurality of the lines has a first end at a first side of the substrate and a second end at a second side of the substrate, wherein, during the first sensing period, the first voltage supply is coupled to the first end of at least one of the lines, the second voltage supply is coupled to the second end thereof, the second voltage supply is coupled to the claim 31; and “wherein a plurality of third electrodes are provided between the substrate and the pixel electrodes, and wherein an electromotive force caused by the magnetic field is generated in the third electrodes during the first sensing period”, recited by claim 33. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/NAN-YING YANG/Primary Examiner, Art Unit 2622